Citation Nr: 0418133	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  94-37 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and son


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1943 to October 
1945.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1994 decision with denied an 
increase in the 10 percent evaluation then assigned for PTSD.  
A personal hearing at the RO was held in November 1994.  In 
January 1995, the RO implemented the hearing officer's 
decision to grant an increased rating to 30 percent.  By 
rating action in September 1997, the RO assigned an increased 
rating to 50 percent, effective from January 27, 1994, the 
date of receipt of the claim for increase.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Prior to April 28, 1997, the veteran's symptoms for PTSD 
more nearly approximated the degree of occupational and 
social impairment contemplated by a 70 percent rating.  

3.  Beginning April 28, 1997, the veteran's PTSD caused him 
to be unemployable.  


CONCLUSIONS OF LAW

1.  Prior to April 28, 1997, the criteria for an increased 
rating to 70 percent for PTSD, and no higher, are met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.132, 
including DC 9400 (as in effect prior to November 7, 1996).  

2.  Effective April 28, 1997, the criteria for a 100 percent 
rating for PTSD were met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.132, including DC 9400 (as in effect prior 
to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

Recent decisions of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II), stand 
for the proposition that the plain language of [VCAA] 
requires that notice and assistance provisions of VCAA should 
be provided to a claimant prior to any adjudication of the 
claim.  

The Board is cognizant of VA's duty to assist the veteran in 
the development of his claim consistent with VCAA.  The Board 
finds that the information and discussions as contained in 
the July 1994, January 1995, and September 1997 rating 
decisions, the September 1994 statement of the case, the 
January 1995, June and August 1997, November 1998, May 2000, 
January 2001, and February 2004 supplemental statements of 
the case (SSOC), and the letters sent to the veteran in 
September 2001 and October 2003 have provided him with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified him why the evidence 
was insufficient to award the benefits sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  When 
contacted by the RO in April 2004, the veteran stated that he 
had no additional evidence to submit.  Also, in an earlier 
letter, received in October 2003, the veteran stated that he 
could not submit to another VA examination due to his severe 
physical disabilities.  Accordingly, the Board finds that all 
available evidence has been obtained and that there is no 
additional available evidence which would be pertinent to his 
claim for an increased rating.  

The Board finds that any deficiency in VA's duty to comply 
with VCAA, amounts to harmless error.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

By rating action in October 1945, service connection was 
established for psychoneurosis, anxiety reaction, based on 
the service medical records which showed treatment for 
psychiatric problems following combat action in World War II.  
A 50 percent evaluation was assigned, effective from October 
18, 1945, the day following the veteran's discharge from 
service.  

By rating action in March 1947, the 50 percent evaluation was 
reduced to 30 percent, effective from May 4, 1947.  By rating 
action in April 1948, the RO reduced the 30 percent 
evaluation to 10 percent, effective from June 13, 1948.  The 
10 percent rating remained in effect until the filing of this 
claim.  

A claim for an increased rating was received from the veteran 
in January 1994.  

The veteran and his son testified at a personal hearing at 
the RO in November 1994.  The veteran described the 
difficulty he had in dealing with his symptoms and how it had 
affected his relationship with his family.  His son testified 
about the veteran's inability to express any emotions other 
than irritability, lack of patience, and outbursts of anger.  
He also testified that the veteran rarely socialized with 
neighbors and that he had few friends.  

The veteran was examined by VA on four occasions during the 
pendency of this appeal, in March 1994, June 1996, April 
1997, and August 2000.  He was also seen on an outpatient 
basis on numerous occasions.  On three of the VA 
examinations, it does not appear that the claims file was not 
made available to the examiner for review.  Thus, the Board 
finds that, while probative as to the veteran's complaints 
and contemporaneous clinical findings, the examiner's 
conclusions were based on a less than full and complete 
record.  As the veteran's reported symptoms and the clinical 
findings were not materially different than those reported on 
the more comprehensive VA examination in June 1996, the Board 
will focus its discussion on the more probative report.  

As indicated above, the June 1996 VA examination was more 
comprehensive than the other three and included a review of 
the entire claims.  The examiner provided a detailed 
description of the veteran's medical history and current 
symptoms.  The veteran reported that his activities were 
restricted by his apprehension of encountering reminders of 
his combat experiences.  He reported recurrent nightmares 
with accompanying night sweats three to four times a week, 
and interrupted sleep.  Other symptoms included intrusive 
memories during the day, exaggerated startled response, 
social isolation, panic attacks with associated heart 
palpitations and hyperventilation, and survivor guilt.  On 
mental status examination, the veteran was alert and well 
oriented.  Psychomotor activity was increased, his palms were 
moist, and he appeared tense and apprehensive.  His mood was 
depressed and irritable when describing his combat injuries 
during the Normandy invasion and the death of a friend who he 
had given his seat to just prior to a land mine explosion 
that killed the soldier.  There was no disturbance of mental 
stream of thought or perception, and his memory was intact.  
At times, his concentration was impaired, but there was no 
sign of cognitive deficit.  His intellect was average, his 
insight fair, and his judgment was adequate.  The diagnosis 
was PTSD.  The examiner offered a Global Assessment of 
Functioning (GAF) score of 55.  

The veteran's complaints and symptoms on the remaining three 
examinations were essentially the same with additional 
manifestations of irritability, intolerance of others 
including his family, and flashbacks.  All of the reports, 
including the outpatient records indicated that there was no 
evidence of psychotic features, such as audio or visual 
hallucinations or delusions.  There was no evidence of any 
impairment of thought process or communication, grossly 
inappropriate behavior, disorientation, or violent behavior 
of any kind.  The evidentiary record also includes several 
statements from various VA social workers, counselors, and 
psychiatrists who have treated the veteran during the 
pendency of this appeal.  These reports describe the 
veteran's symptomatology as having a significant impairment 
in his social and occupational functioning.  However, in 
April 1997, the examiner concluded that the veteran's PTSD 
caused him to be unemployable.

A letter from a physician at a VA mental health clinic in 
April 1999 noted that the veteran's symptoms prevented him 
from interacting appropriately with his family quite 
frequently, and that he was frequently claustrophobic and 
panicky.  His affect was constricted and his mood dysphoric.  
He was frequently anxious and depressed, and suffered from 
poor concentration.  The physician offered a GAF score of 50.  

In a November 2000 statement, a VA psychiatrist concluded 
that the veteran's PTSD was so severe that he could not be 
gainfully employed.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2003).  

The undersigned notes that the regulations pertaining to 
rating psychiatric disabilities were revised effective 
November 7, 1996, subsequent to the date of the veteran's 
claim.  The Court has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

In evaluating psychiatric disabilities, the severity of 
disability is based upon actual symptomatology as it affects 
social and industrial adaptability.  Two of the most 
important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  An emotionally 
sick veteran with a good work record must not be under 
evaluated, nor must his condition be over evaluated on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  38 C.F.R. § 4.130 (as in effect prior to 
November 7, 1996).  

The relevant regulations pertaining to the veteran's service-
connected psychiatric disability in effect prior to November 
7, 1996 are as follows:  

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosion of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain 
employment...............................
.....100

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain 
employment..........................70

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial 
impairment............50
			38 C.F.R. § 4.132 (effect prior to November 7, 
1996).  

Effective November 7, 1996, the rating criteria for PTSD were 
revised as follows. 

Total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name    
100 

Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships 				70 

Occupational and social impairment with 
reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in 	establishing and 
maintaining effective work and social 
relationships  			50 

Analysis

The representative asserts that the veteran's PTSD symptoms 
are more severe than is reflected by the 50 percent 
evaluation currently in effect, and that they more nearly 
approximate the criteria for a 70 percent evaluation.   

Initially, the Board finds that the old regulations are more 
favorable to the veteran, and that he will not be prejudiced 
by not considering his case under the revised criteria.  

Upon a longitudinal review of the record, the Board finds 
that the symptoms and the clinical findings from the various 
medical reports of record, particularly those from the June 
1996 VA psychiatric examination and the outpatient reports 
indicate that the veteran's PTSD warrants the assignment of a 
70 percent rating from the date of his claim for increase 
under the old regulations, until April 28, 1997.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

The record shows that at that time, the veteran had 
difficulties in most areas of his life and is unable to 
establish and maintain effective relationships due to his 
PTSD symptoms.  He had recurrent nightmares of his combat 
experiences that disrupt his sleep several times a week, 
occasional intrusive thoughts during the day, and is easily 
upset and irritable.  Although recent medical records 
indicate that his symptoms have lessened somewhat with 
medications, the Board finds that overall, his symptoms more 
nearly approximated the criteria for a 70 percent evaluation 
under the old rating criteria.  The veteran did not meet that 
criteria for a 100 percent rating, as he was not virtually 
isolated in his community, and his psychoneurotic symptoms 
did not border on gross repudiation of reality.  There was no 
mention by the examiner concerning the veteran's 
employability.  

However, effective April 28, 1997, a VA psychiatrist 
determined that the veteran was unemployable.  This meets the 
criteria for a 100 percent rating.  This was reinforced by a 
VA psychiatrist in November 2000 who likewise found the 
veteran to be unemployable.  Under the old criteria for 
rating PTSD, the veteran met the requirements for a 100 
percent rating on April 28, 1997.

It is recognized that an appellant is generally presumed to 
be seeking the maximum benefit available by law, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  However, in this case, the 
representative noted that the veteran was seeking a 70 
percent rating, and he was awarded that rating until April 
28, 1997, when, in the Board's opinion, a 100 percent rating 
is for application.  


ORDER

Prior to April 28, 1997, an increased schedular rating to 70 
percent and no higher, under the criteria in effect prior to 
November 7, 1996 for PTSD is granted, subject to VA laws and 
regulation concerning payment of monetary benefits.  

Effective April 28, 1997, the criteria for a 100 percent 
rating is granted, subject to VA laws and regulation 
concerning payment of monetary benefits.


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



